Citation Nr: 1112111	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the reduction in evaluation from 30 to 10 percent for service-connected chronic sinusitis, effective from September 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1980 to   September 1984, and in the Navy from March 1985 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, implementing a reduction in rating from 30 to 10 percent for chronic sinusitis. 

In August 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is of record. 

The Board's decision of November 2008 denied a restoration in rating to the            30 percent level. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). 

In its November 2010 Memorandum Decision, the Court reversed the Board's decision, and awarded the Veteran the reinstatement of a 30 percent evaluation for his chronic sinusitis. 


FINDING OF FACT

Through a December 2010 Memorandum Decision, the Court reversed the Board's November 2008 decision denying the restoration of a 30 percent evaluation for chronic sinusitis, finding that there had not been compliance with the provisions of 38 C.F.R. § 3.344(a)-(b) governing the stabilization of disability ratings in effect for at least five years, thereby rendering the prior Board decision void ab initio. 




CONCLUSION OF LAW

The criteria are met for the restoration of a 30 percent rating for chronic sinusitis.
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6510 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

Pursuant to directions in the Court's December 2010 Memorandum Decision, VA is granting the full benefit sought on appeal. The directive of the Court in this regard is determinative of the case outcome. There is no reason therefore to address whether there was compliance with the VCAA's duty to notify and assist provisions.

Under applicable law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.        Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In cases in which VA is taking action to reduce the veteran's disability rating, where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation. In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability. An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. When encountering a change of diagnosis  VA will exercise caution in determining whether this change in diagnosis represents       no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability.                   38 C.F.R. § 3.344(a). 

Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b).

The determination in a reduction in rating case must include the proper application as to the standard of proof. To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.             See Brown v. Brown, 5 Vet. App. 413, 420 (1993). See also, Peyton v. Derwinski,   1 Vet. App. 282, 286 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski,              2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

The Court has also previously held that where action is undertaken to reduce               the Veteran's rating without observing the applicable regulations, the reduction is deemed void ab initio and will be set aside as "not in accordance with the law."            See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), citing Horowitz v. Brown,          5 Vet. App. 217 (1993).  

The Veteran's sinusitis has been evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6510. Under that code, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.      A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.           A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 
38 C.F.R. § 4.97, Diagnostic Code 6510.

In its December 2010 Memorandum Decision, the Court held that the Board's November 2008 decision denying a restoration in rating to 30 percent for chronic sinusitis was void ab initio, on the grounds that it was not compliant with the mandate of 38 C.F.R. § 3.344 which provides for the stabilization of disability ratings in effect for five years or more. It was indicated that the Board's analysis had not focused on the entire medical history of treatment for sinusitis, instead narrowing its analysis to a comparison of an April 2000 VA examination, and an April 2005 exam that purportedly showed improvement. The Court did not consider the April 2005 exam to show much improvement in any event, given that               the Veteran had reported being treated with antibiotics for sinusitis "a couple of times" in the last year, which still could have met the criteria for the existing            30 percent evaluation under Diagnostic Code 6510. It was further found that the April 2005 exam was inadequate under VA regulatory requirements, as the examiner had not reviewed the claims file or medical history from other sources,        or used any precise language in describing the number of annual non-incapacitating episodes of sinusitis. There also had not been a specific discussion in the  November 2008 decision of whether it was reasonably certain that the improvement shown would be maintained under the ordinary conditions of life, pursuant to             38 C.F.R. § 3.344(a). On this basis, the Court reversed the Board's decision denying a restoration in rating.

Accordingly, pursuant to the Court Memorandum Decision, the restoration of a          30 percent evaluation for chronic sinusitis is granted. 


ORDER

A 30 percent rating for chronic sinusitis is restored, as of September 1, 2006.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


